In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
Nos. 20-3473 & 21-1124
EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,
                       Plaintiff-Appellee/Cross-Appellant,
                                 v.

WAL-MART STORES, INC. and WAL-MART STORES EAST, L.P.,
                      Defendants-Appellants/Cross-Appellees.
                    ____________________

        Appeals from the United States District Court for the
                   Western District of Wisconsin.
         No. 3:17-cv-739 — James D. Peterson, Chief Judge.
                    ____________________

    ARGUED SEPTEMBER 24, 2021 — DECIDED JUNE 30, 2022
                 ____________________

   Before EASTERBROOK, ROVNER, and KIRSCH, Circuit Judges.
   KIRSCH, Circuit Judge. After Walmart ended its employ-
ment of Cart Attendant Paul Reina, a jury found that Walmart
violated the Americans with Disabilities Act by refusing him
a reasonable accommodation in the form of a full-time job
coach. The jury also concluded that Walmart acted mali-
ciously or in reckless disregard of Reina’s rights and awarded
Reina $200,000 in compensatory damages and $5,000,000 in
punitive damages. In entering the judgment, the district court
2                                      Nos. 20-3473 & 21-1124

declined to issue an injunction against Walmart proposed by
the Equal Employment Opportunity Commission.
   Both Walmart and the EEOC appealed. The former seeks
judgment as a matter of law or, alternatively, a new trial,
while the latter seeks remand to the district court for further
proceedings on the injunction. Because the jury had suﬃcient
evidence to ﬁnd as it did and because the district court did
not abuse its discretion, we aﬃrm.
                               I
   Paul Reina worked as a Cart Attendant for Walmart in
Beloit, Wisconsin from 1998 to 2015. Walmart describes the
“essential functions” of Cart Attendants in its job description:
       Maintains availability of and organizes
       carts/flatbeds, assists customers with transport-
       ing items, loads merchandise into customer ve-
       hicles, and properly and safely utilizes cart re-
       trieval equipment.
       Provides customer service by acknowledging
       the customer, identifying customer needs, as-
       sisting with purchasing decisions, locating mer-
       chandise, resolving customer issues and con-
       cerns, and promoting products and services,
       while maintaining a safe shopping environ-
       ment.
Reina, in performing this role, was assisted by full-time job
coaches paid for by Medicaid. Reina is deaf, legally blind, and
experiences anxiety. He communicates via sign language,
gestures, and facial expressions. During sixteen years at
Walmart, Reina had three job coaches: Roseann Slaght,
Reina’s foster mother, legal guardian, and caretaker; Matthew
Nos. 20-3473 & 21-1124                                         3

Coppernoll, Reina’s usual job coach; and Margaret Polizzi,
who would substitute for Coppernoll.
   In 2015, this arrangement changed with the arrival of Jeff
Scheuerell, the store’s new manager. In June of that year, shift
manager Leah Wampole Stroh told Scheuerell that Reina and
his job coach Coppernoll were fighting in the parking lot.
Stroh did not witness the alleged incident, and no one called
the police or reviewed what had happened. Scheuerell de-
cided to observe Reina at work. He then informed Slaght and
Coppernoll that he was concerned that Coppernoll was doing
90-95% of Reina’s job. Scheuerell suspended Reina and told
Slaght to fill out paperwork as if Reina were a newly hired
Cart Attendant, including having a physician complete an
”Accommodation Medical Questionnaire.”
    Communication between the parties lapsed for the better
part of a year. In March 2016, Walmart sent Reina a letter ask-
ing to continue in the interactive process (during which em-
ployers and employees must engage in good-faith exploration
of potential reasonable accommodations). But by then, Reina
and Slaght had filed an administrative charge with the EEOC.
The EEOC in turn decided to sue Walmart, alleging Walmart
had violated the Americans with Disabilities Act, 42
U.S.C. §§ 12112(a), (b), by refusing to allow Reina to continue
to use a job coach and by ending Reina’s employment.
Walmart moved for summary judgment, asserting that there
was no genuine issue of material fact that Reina could not do
the essential functions of the Cart Attendant position and that
full-time job coaches can never be reasonable accommoda-
tions. The district court denied the motion, finding that there
were triable issues of fact on the essential functions of Reina’s
job and how much his job coaches assisted him.
4                                      Nos. 20-3473 & 21-1124

   As the case proceeded to trial, the district court overturned
the magistrate judge’s previous order to bifurcate the liability
and damages phases of the trial. The district court reasoned
that the efficiency of trying the two together outweighed any
potential prejudice to Walmart.
    Walmart proposed instructing the jury to decide the ques-
tions of which Cart Attendant functions were essential and
whether Reina performed those duties. At trial, the district
court adopted that recommendation and instructed the jury
likewise. The jury was tasked with answering five questions:
(1) whether Walmart violated the ADA by failing to provide
Reina with a reasonable accommodation; (2) whether
Walmart violated the ADA by ending Reina’s employment
because of his disability; (3) compensatory damages; (4)
whether Walmart acted with malice or reckless disregard of
Reina’s rights under the ADA; and (5) punitive damages. Ev-
idence presented at trial included testimony by Coppernoll,
Polizzi, and Slaght and dealt with Reina’s capabilities, steer-
ing of carts, the extent of the help of the job coaches, Reina’s
interactions with customers, and the conduct of Walmart in
ending Reina’s employment. The jury delivered a verdict in
the EEOC’s favor on all five questions. It awarded Reina
$200,000 in compensatory damages and $5,000,000 in punitive
damages, although the district court reduced the punitive
damages award to $100,000 to satisfy the statutory damages
cap.
    After the verdict in its favor, the EEOC sought equitable
relief in the form of $41,224.07 in backpay, $58,124.53 in
frontpay, $4,495.72 in prejudgment interest, $19,097.14 for tax
consequences, and a three-year injunction against Walmart
under 42 U.S.C. § 12117(a). The district court granted the
Nos. 20-3473 & 21-1124                                          5

monetary equitable relief but denied the EEOC’s injunctive
relief. Meanwhile, Walmart renewed its motion for judgment
as a matter of law under Fed. R. Civ. P. 50(a) and also moved
for a new trial under Fed. R. Civ. P. 59, arguing the district
court should have bifurcated the trial. The district court de-
nied both motions. Walmart timely appealed the denial of its
motions for judgment and new trial, and the EEOC timely
cross-appealed the denial of the injunction.
                                II
    On appeal, Walmart makes three arguments to avoid the
jury’s verdict. First, it argues it is due judgment as a matter of
law because the jury should not have concluded that Reina
could perform the essential functions of the Cart Attendant
position. Walmart also requests that we adopt a rule that a
full-time job coach is never a reasonable accommodation un-
der the ADA. Second, it wants the punitive damages award
set aside because the EEOC’s theory of liability was novel. Fi-
nally, Walmart seeks a new trial on the theory that the district
court erred in deciding not to bifurcate the liability and dam-
ages portions of the trial.
                                A
    We review a district court’s denial of a motion for judg-
ment as a matter of law de novo and ask, as did the district
court, if the jury had a legally sufficient evidentiary basis for
its verdict. Epic Sys. Corp. v. Tata Consultancy Servs. Ltd., 980
F.3d 1117, 1128 (7th Cir. 2020). In so doing, we construe all
evidence in the record and the inferences reasonably drawn
from that evidence in favor of the prevailing party—here, the
EEOC on all questions. Id. at 1129. We’ve called this a “high
burden” for the losing party on appeal. Id. Verdict reversal
6                                       Nos. 20-3473 & 21-1124

will be warranted only if no rational jury could have found in
the EEOC’s favor. Id. And we are “particularly careful” in em-
ployment discrimination cases not to supplant the jury’s view
of the weight of the evidence in its verdict or the judge’s view
of the weight of the evidence in not interfering with the jury’s
verdict. Emmel v. Coca-Cola Bottling Co. of Chicago, 95 F.3d 627,
630 (7th Cir. 1996). An appeal of a jury verdict is not an op-
portunity for the losing party to try the case anew before three
appellate judges. When a jury follows duly given instructions
and reasonably finds in one party’s favor based on sufficient
evidence, we will affirm the verdict.
    Walmart challenges the verdict by claiming that Reina
could not perform the essential job functions of (1) retrieving,
organizing, and managing traditional carts; (2) retrieving, or-
ganizing, and managing motorized carts; and (3) providing
customer service. But its theory on appeal asks us to reweigh
evidence as if this were a jury trial. Rather than come to grips
with the evidence presented at trial and evaluated by the jury,
Walmart signals that we should determine de novo which
Cart Attendant functions were essential and whether Reina
was able to perform those functions. At oral argument,
Walmart suggested that it, through its job descriptions,
should be able to define essential functions of attending carts.
Under this theory, whatever Walmart would put in its job de-
scriptions would be essential functions as a matter of ADA
law.
    But whether certain functions are essential functions of a
job under the ADA is an almost quintessential question of
fact. The district court concluded as much, finding that “fac-
tual questions remain[ed] about both the essential functions
of Reina’s position and the amount of assistance that Reina
Nos. 20-3473 & 21-1124                                          7

needed to perform those functions.” The court reasoned that
a reasonable jury could “conclude that the essential function
of Reina’s position was to collect carts from the parking lot
and put them in the bay and that using the cart caddy or in-
teracting with customers were not essential functions of his
job.” And, per the district court, it was up to the jury to decide
the “genuine issues of fact about the extent Reina’s job
coaches may have provided assistance to Reina and whether
they were required to perform certain essential job duties for
Reina beyond merely demonstrating proper technique.” See
Majors v. Gen. Elec. Co., 714 F.3d 527, 534 (7th Cir. 2013) (“To
have another employee perform a position's essential func-
tion, and to a certain extent perform the job for the employee,
is not a reasonable accommodation.”).
    Walmart agreed. It proposed that the ADA elements in-
quiries—including which Cart Attendant functions were es-
sential and whether Reina performed those duties—be ques-
tions for the jury, and the EEOC approved. The district court’s
final instructions were:
       In deciding whether a function is essential, you
       may consider a number of factors, including the
       reasons the job exists, the number of employees
       Walmart has to do that kind of work, the degree
       of specialization that the job requires, Walmart’s
       judgment about what is required, and the con-
       sequences of not requiring an employee to sat-
       isfy that function.
And:
       A reasonable accommodation may include
       changing such things as ordinary work rules,
8                                      Nos. 20-3473 & 21-1124

       facilities, conditions, or schedules, or having
       someone else perform the nonessential func-
       tions of the employee’s job. But it is not a rea-
       sonable accommodation to require the em-
       ployer to eliminate or change the essential func-
       tions of the job, to have someone else perform
       the essential functions of the job, or to lower
       productivity standards.
Therefore, the jury was instructed to decide what were the es-
sential functions of a Walmart Cart Attendant and whether
Reina was capable of doing those essential functions. These
decisions were squarely within the domain of the jury.
    We find there was sufficient evidence for the jury to con-
clude (1) Reina was able to perform the essential functions of
retrieving traditional carts; (2) retrieving motorized carts was
not an essential function of the Cart Attendant position; and
(3) Reina was able to perform the essential customer service
functions of his job.
    At trial, everyone agreed that maintaining and organizing
traditional carts was the core part of the Cart Attendant’s job.
Retrieving carts required either pushing and steering carts
manually back to the store after gathering them up or gather-
ing up carts and then driving them back to the store with the
use of the motorized cart caddy. Coppernoll, Reina’s primary
job coach, testified that Reina once independently pushed a
line of carts while Coppernoll operated the cart caddy along-
side him. Coppernoll also stated that Reina “had complete
control” over the carts so that Coppernoll had no “physical
role in steering the train of carts [Reina] was pushing.” Alt-
hough it was necessary for safety reasons to help Reina steer
the carts, Coppernoll testified, Reina could steer the carts
Nos. 20-3473 & 21-1124                                          9

himself, and Coppernoll’s assistance was easy and not stren-
uous. Polizzi, another job coach, testified that Reina would
sometimes independently collect carts on one side of the aisle
while Polizzi pushed carts on the other. If Reina was pushing
the carts, Polizzi could use a single finger to direct the line of
carts. Overall, per Polizzi, Reina “was able to do the job with
very minimal intervention from me, no hand or anything like
that.” Walmart argues that Reina was unable to perform the
essential functions of a Cart Attendant because he could not
steer the carts safely by himself, but a reasonable jury could
disagree and, apparently, did. We will not second-guess its
weighing of the evidence.
     Next is Walmart’s theory that Reina could not attend to
motorized carts. Walmart assumes that motorized cart re-
trieval is an essential function and contends repeatedly that
it’s undisputed Reina could not retrieve the motorized carts
on his own. But the jury was not tasked with deciding only
whether Reina could retrieve motorized carts. Rather,
Walmart agreed to instruct the jury to decide whether retriev-
ing motorized carts was an essential function of being a Cart
Attendant. And the jury reasonably could have determined
that retrieving motorized carts was not an essential function
based on the evidence before it: that motorized carts were
abandoned in the parking lot only once or twice a month.
   Third, the jury had sufficient evidence to conclude that
customer service was not an essential function of the Cart At-
tendant job. Walmart’s job descriptions included the same
boilerplate customer-service elements for all employees, who
were tasked with providing “customer service by acknowl-
edging the customer, identifying customer needs, assisting
with purchasing decisions, locating merchandise, resolving
10                                      Nos. 20-3473 & 21-1124

customer issues and concerns, and promoting products and
services.” A reasonable jury could find that such generalized
requirements were not an essential function of being a Cart
Attendant. And, even if generalized customer service were an
essential function of being a Cart Attendant, there was still
sufficient evidence to conclude that Reina performed those
duties. Polizzi testified that Reina could point customers in
the right direction when they asked for something in the park-
ing lot. Reina regularly helped people load things into their
cars and helped elderly customers by collecting their empty
carts so that they would not have to walk them back them-
selves. Customers told Polizzi that seeing Reina work there
made them feel proud of Walmart. And Reina’s performance
evaluations from Walmart praised him for being friendly and
courteous. With such a bevy of testimony in front of it, the
jury could hardly be unreasonable for concluding Reina was
able to perform whatever part of customer service at Walmart
that might be essential.
    Walmart, in a last-ditch effort to get around the jury ver-
dict, asks us to create a per se rule no other circuit has. As a
matter of ADA law, Walmart says, permanent full-time job
coaches are never reasonable accommodations. We have only
deemed an accommodation per se unreasonable when the ac-
commodation itself creates “an inability to do the job’s essen-
tial tasks.” See Severson v. Heartland Woodcraft, Inc., 872 F.3d
476, 481 (7th Cir. 2017); McAllister v. Innovation Ventures, LLC,
983 F.3d 963, 971 (7th Cir. 2020) (a long-term leave of absence
was not a reasonable accommodation because “not working
is not a means to perform the job’s essential functions”).
Where an accommodation does not render an employee una-
ble to do a job’s essential functions, as was the case for Reina,
then the default fact-based case-by-case approach to ADA
Nos. 20-3473 & 21-1124                                      11

claims is appropriate. To be sure, employers need not pay
twice for the same work. See Majors, 714 F.3d at 534 (“To have
another employee perform a position’s essential function, and
to a certain extent perform the job for the employee, is not a
reasonable accommodation.”). But neither Reina nor the
EEOC asked for Walmart to pay for Reina’s job coaches. So
we need not decide when, if ever, that would be required as a
reasonable accommodation under the ADA. Because the jury
had sufficient evidence to find for the EEOC, the district
court’s denial of Walmart’s motion for judgment as a matter
of law must be affirmed.
                              B
    In the district court, Walmart contended that it was enti-
tled to judgment as a matter of law under Fed. R. Civ. P. 50
because the EEOC had not proven discriminatory intent and
because the EEOC’s underlying theory of liability was novel.
The district court rejected both propositions, and Walmart
now appeals punitive damages on the second theory alone.
    Walmart’s argument is that punitive damages are categor-
ically unavailable “where the ‘underlying theory of discrimi-
nation [under the ADA]’ is ‘novel or otherwise poorly recog-
nized.’” EEOC v. Flambeau, Inc., 846 F.3d 941, 947 (7th Cir.
2017) (quoting Kolstad v. Am. Dental Ass’n, 527 U.S. 526, 536–
37 (1999). In Flambeau, we held that it was a “novel” theory of
discrimination by the EEOC to assume that the ADA’s insur-
ance safe harbor did not cover certain wellness plans. Id. Be-
cause Flambeau had no notice that it could be liable under the
ADA based on such a theory, its actions were “inconsistent
with reckless indifference.” Id. at 947–48. Therefore, punitive
damages were unavailable. Id.
12                                       Nos. 20-3473 & 21-1124

    But Flambeau does not apply to the present case. The
EEOC’s theory is that Walmart violated the ADA by not per-
mitting Reina to use a job coach as a reasonable accommoda-
tion. That is by no means “novel.” As established above, the
inquiry for whether a job coach is reasonable depends upon
whether the job coach, instead of the disabled employee, per-
forms the essential functions of the job. See Majors, 714 F.3d at
534; see also Borkowski v. Valley Cent. Sch. Dist., 63 F.3d 131,
141–42 (2d Cir. 1995) (holding that a permanent aide could be
a reasonable accommodation if not performing the essential
functions of the position). Because our case law bases the def-
inition of reasonable accommodation on the circumstance-
specific question of essential functions, Walmart was on no-
tice that a jury could find a full-time job coach to be a reason-
able accommodation for Reina if he or she did not perform the
essential functions of Reina’s job. Contrary to what Walmart
argues, it’s not an open question whether a permanent job
coach can be a reasonable accommodation. Because there was
no novel theory of liability, Walmart cannot claim protection
from punitive damages under Flambeau.
                                C
    Walmart sought a new trial under Fed. R. Civ. P. 59 based
on the district court’s decision not to bifurcate the liability and
damages phases of the trial. Walmart’s sole argument is that
the emotional testimony at trial proved the district court’s
prediction incorrect that the evidence related to damages
would not be highly prejudicial to Walmart during the liabil-
ity phase of the trial. Walmart argues that the district court
abused its discretion by not acknowledging “the inevitability
of human nature to want to protect Mr. Reina from suffering.”
Nos. 20-3473 & 21-1124                                          13

    We review a district court’s denial of a motion for new trial
under Fed. R. Civ. P. 59(a) for an abuse of discretion. Abellan
v. Lavelo Prop. Mgmt., LLC, 948 F.3d 820, 830 (7th Cir. 2020).
When the motion’s theory concerns bifurcation, the moving
party faces a high burden; the ultimate decision to bifurcate
under Fed. R. Civ. P. 42(b) is within the district court’s discre-
tion, and we will overturn that decision only “upon a clear
showing of abuse.” Houseman v. U.S. Aviation Underwriters,
171 F.3d 1117, 1121 (7th Cir. 1999). In this case, Walmart is
challenging the district court’s decision not to bifurcate. In ap-
plying the deferential abuse of discretion standard here, we
determine whether there was a sufficient basis for the district
court not to bifurcate the trial and whether that decision un-
fairly prejudiced Walmart. See id. When there is substantial
overlap in the facts, evidence, and witnesses, and when the
court gives limiting instructions to the jury, the balance favors
a unified trial. See Houskins v. Sheahan, 549 F.3d 480, 495–96
(7th Cir. 2008). A district court’s clear instructions to a jury to
view potentially emotionally charged evidence only in as-
sessing damages but not liability is a factor weighing against
any need for a bifurcated trial. See Berry v. Deloney, 28 F.3d
604, 610 (7th Cir. 1994).
    Walmart has not seriously disputed that there was overlap
in witnesses, facts, and evidence for the liability and damages
portions of the trial. The district court “determined that the
efficiency of trying liability and damages together out-
weighed any potential prejudice to Walmart because the evi-
dence related to damages would be minimal given Reina’s life
was quite limited to begin with.”
   With no recourse to challenge the efficiency side of the
scale, Walmart focuses on unfair prejudice. But Walmart will
14                                      Nos. 20-3473 & 21-1124

find no recourse here either. The district court gave clear lim-
iting instructions to the jury on emotional evidence and sys-
tematically delineated the liability and damages questions.
The court instructed the jury to perform its duties “fairly and
impartially” and to “not allow sympathy, fear, or public opin-
ion to influence” it. For the liability questions, the court told
the jury: “You should not concern yourselves with whether
Walmart's actions were wise, reasonable, or fair. Rather, your
concern is only whether the EEOC has proved that Walmart
violated the ADA.” The district court cabined the question of
“emotional pain” to the damages portion of the trial and reit-
erated that the punitive damages award “should not reflect
bias, prejudice, or sympathy toward any party.” Time and
again, the district court gave limiting instructions to mitigate
any potential prejudice to Walmart due to a unified trial. And
nothing in the record disposes us to disagree with the district
court’s conclusion that judicial efficiency favored no bifurca-
tion in this case. There’s no clear showing of abuse here to
warrant overturning the district court’s decision not to bifur-
cate the trial, so the denial of Walmart’s motion for a new trial
on that theory must be affirmed.
                               III
    The EEOC cross-appeals, claiming that the district court
was wrong to reject its request for injunctive relief, and asks
us to vacate the denial and remand for further proceedings.
The EEOC sought an injunction that would require Walmart
to do the following over a period of three years: First,
Walmart would be required not to discriminate against disa-
bled employees as required by the ADA, to engage in the in-
teractive process, and to consider the use of a job coach or aide
as a reasonable accommodation where it does not impose an
Nos. 20-3473 & 21-1124                                         15

undue hardship on Walmart; second, Walmart would be re-
quired to adopt a checklist for all employees involved in the
reasonable accommodation determination process, including
detailed requirements on logging employee opinions, re-
quests, and reports on accommodations as well as require-
ments for Walmart to maintain and review the checklist;
third, Walmart would be required to give all its employees
involved in the reasonable accommodation process two hours
of live training on the ADA within 150 days, followed by an-
nual one-hour trainings, including the presence of a manager
from the home office who is in a position superior to the high-
est-ranking person being trained.
     The district court rejected the motion for injunctive relief.
It first noted facts suggesting that Walmart’s conduct would
not recur, such as Scheuerell’s leaving Walmart’s employ,
lack of evidence that current management harbored discrim-
inatory animus against disabled persons, and that no similar
ADA claims had been filed in that district during the four
years since the conduct at issue. The district court also ob-
served that the first of the EEOC’s categories of requirements
constituted obey-the-law provisions, which the district court
described as “generally disfavored as being overly broad and
vague.” Finally, the court found the checklist requirement not
only overly broad but redundant with Walmart’s current pro-
cedures, especially when there was no evidence of a pattern
or practice of discrimination.
   The EEOC now cross-appeals on a twofold theory. First,
the EEOC claims the district court applied incorrect legal
standards in its analysis by considering whether Walmart had
engaged in a pattern or practice of discrimination or whether
Walmart had employees that harbored discriminatory
16                                      Nos. 20-3473 & 21-1124

animus. Second, the EEOC claims the district court erred by
not evaluating whether the obey-the-law, job coach, and
checklist provisions were tailored to the facts of the case.
    We review a district court’s denial of injunctive relief for
abuse of discretion, its factual determinations for clear error,
and its legal conclusions de novo, and we give deference to
the court’s balancing of equitable factors. LAJIM, LLC v. GE,
917 F.3d 933, 945 (7th Cir. 2019). A legal error may be suffi-
cient grounds for reversal. 3M v. Pribyl, 259 F.3d 587, 597 (7th
Cir. 2001). Still, abuse of discretion “means something more
than our belief that we would have acted differently if placed
in the circumstance confronting the district judge.” Anderson
v. United Parcel Serv., 915 F.2d 313, 315 (7th Cir. 1990) (quota-
tions omitted). The district court’s central task is to consider
whether the employer’s discriminatory conduct could possi-
bly persist into the future. EEOC v. AutoZone, Inc., 707 F.3d
824, 840 (7th Cir. 2013).
    The EEOC contends that the district court committed legal
error by focusing on whether Walmart had engaged in a pat-
tern or practice of discrimination and whether current em-
ployees harbor discriminatory animus. Essentially, the
EEOC’s argument is that the district court should not have
considered anything else beyond the Autozone central inquiry
of whether illegal conduct could “possibly persist in the fu-
ture.” Id. at 840. This argument is flawed, first, because the
district court did consider the risk that similar violations will
occur in the future and listed a number of factors supporting
its conclusion that Walmart’s conduct was not likely to recur.
And it was not error for the district court to cite the absence
of both discriminatory animus and pattern or practice of dis-
crimination. The EEOC correctly notes that the “pattern or
Nos. 20-3473 & 21-1124                                        17

practice” concept is a factor, not a necessary element, in de-
termining an injunction. See EEOC v. Ilona of Hungary, Inc.,
108 F.3d 1569, 1578 (7th Cir. 1997). A district court’s consider-
ation of the existence or absence of pattern or practice is not
foreclosed as evidence in deciding whether illegal conduct is
likely to recur. See Autozone, 707 F.3d at 840. So too can a dis-
trict court look to evidence of existence or absence of discrim-
inatory animus among employees as a factor. Evaluating and
balancing factors is the quintessential discretionary role of
district courts in determining whether an injunction is war-
ranted, and the courts may look to the existence or nonexist-
ence of factors as appropriate. Where the presence of discrim-
inatory animus or pattern makes future bad conduct more
likely to occur, the absence of those factors makes future bad
conduct less likely to occur. It’s not legal error to note such
absence.
    The EEOC’s second argument is that the district court
failed to address whether the injunction’s provisions were tai-
lored to the conduct. We evaluate obey-the-law injunctions
with “great care,” upholding them “only where the evidence
suggests that the proven illegal conduct may be resumed.” Id.
at 842. They may be appropriate in situations “when the vic-
torious employee remains at the company or has been rein-
stated; where the particular employees or supervisors respon-
sible for the illegal conduct remain at the company; and/or
where the employer has taken some particular action—like
withdrawing an accommodation policy—that convinces the
court that voluntary compliance with the law will not be
forthcoming.” Id. at 842–43. Although the EEOC complains
that the district court disposed of these provisions in one sen-
tence, the district court gave sufficient reasoning that no evi-
dence suggested proven illegal conduct might be resumed.
18                                     Nos. 20-3473 & 21-1124

And none of the other example situations listed in Autozone
apply to the facts in this case. Additionally, the job coach and
checklist requirements were adequately analyzed by the dis-
trict court, which again based its reasoning on case-specific
factors and the context of its determination that Walmart’s
conduct was unlikely to recur. In evaluating factors and con-
cluding that “this incident at one store involved unique cir-
cumstances that do not justify the far-reaching injunction that
EEOC seeks,” the district court did not abuse its discretion.
                                                     AFFIRMED